Exhibit 10.1
 
 
 
 
AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amendment to Amended and Restated Employment Agreement dated the 28th day
of August, 2018 (this “Amendment”), is entered into by and among Silver Bull
Resources, Inc. (the “Company”) and Brian Edgar (the “Executive”) and, together
with the Company, the “Parties” and individually, a “Party”).
RECITALS
A. The Company and the Executive entered into an amended and restated employment
agreement, dated February 26, 2013 (the “Employment Agreement”) and an amendment
to amended and restated employment agreement, dated June 4, 2015, February 23,
2016, and June 24, 2016 (the “Amended Employment Agreement”), pursuant to which
the parties agreed to the terms and conditions of employment of the Executive.
B. The Parties now wish to enter into this Amendment in order to modify certain
terms of the Amended Employment Agreement.
AGREEMENT
In consideration of the forgoing recitals and of the mutual covenants,
agreements and representations contained herein and other valuable consideration
given by each party hereto to the other, the receipt and sufficiency of which
are hereby acknowledged by each of the Parties, the Parties hereby agree as
follows:

1.
Amendments.  Effective August 1, 2018, the Parties agree that the Amended
Employment Agreement shall be amended as follows:

a.
The definition of “Change of Control” contained in Schedule A of the Amended
Employment Agreement is hereby deleted and replaced as follows:

i.
“‘Change of Control’ means the occurrence of one or more of the following events
after the Effective Date of this Amended Employment Agreement:

(1)   a sale, lease or other disposition of all or substantially all of the
assets of the Company;
(2)   a consolidation or merger of the Company with or into any other
corporation or other entity or person (or any other corporate reorganization) in
which the shareholders of the Company immediately prior to such consolidation,
merger or reorganization, own less than fifty percent (50%) of the outstanding
voting power of the surviving entity (or its parent) following the
consolidation, merger or reorganization;
 

--------------------------------------------------------------------------------

 
(3)   a transaction or series of related transactions pursuant to which any
person, entity or group within the meaning of Section 13(d) or 14(d) of the U.S.
Securities Exchange Act of 1934 (the “1934 Act”), or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Company or an affiliate) acquires beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the 1934 Act, or comparable
successor rule) of securities of the Company representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of
directors; or
(4)   a transaction or series of transactions pursuant to which (A) (i) any
person, entity or group within the meaning of Section 13(d) or 14(d) of the 1934
Act, or any comparable successor provisions (excluding any employee benefit
plan, or related trust, sponsored or maintained by the Company or an affiliate)
acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the 1934 Act, or comparable successor rule) of securities of the Company
representing at least twenty percent (20%) of the combined voting power entitled
to vote in the election of directors or securities of the Company that, upon
conversion or exchange of such securities, would represent at least twenty
percent (20%) of the combined voting power entitled to vote in the election of
directors, or (ii) a consolidation or merger of the Company with or into any
other corporation or other entity or person (or any other corporate
reorganization) in which the shareholders of the Company immediately prior to
such consolidation, merger or reorganization, own less than eighty percent (80%)
of the outstanding voting power of the surviving entity (or its parent)
following the consolidation, merger or reorganization and (B) in connection with
or as a result of such transaction or series of transactions, either (i)
one-half (or more) of the members of the Board of Directors of the Company
resign or are replaced with nominees designated by such person, entity or group
or (ii) the chief executive officer of the Company resigns or is terminated as a
result of such transaction or series of transactions.”

2.
No Other Waiver or Amendment.  Except as expressly modified herein, all terms
and provisions of the Amended Employment Agreement shall remain unchanged and in
full force and effect.  This Amendment shall not be deemed to prejudice any
rights or remedies which any Party may now have or may have in the future under
or in connection with the Amended Employment Agreement or any of the instruments
or agreements referred to therein, as the same may be amended, restated or
otherwise modified.

 

--------------------------------------------------------------------------------

 

3.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the province of British Columbia and the federal laws of Canada
applicable therein, which shall be deemed to be the proper law hereof.  The
Parties hereby attorn to and submit to the jurisdiction of the courts of British
Columbia.

4.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which when executed shall be deemed to be an original, and such counterparts
shall together constitute one and the same instrument.

5.
Legal Advice. Executive acknowledges this Amendment has been prepared by the
Company and that the Executive has had sufficient time to review this Amendment
thoroughly, including enough time to obtain independent legal advice concerning
the interpretation and effect of this Amendment prior to their execution. By
signing this Amendment, Executive represents and warrants that he has read and
understood this Amendment and that he executes them of his own free will and
act.

 
[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have duly executed this agreement as of
the day and year first above written.

     
SILVER BULL RESOURCES, INC.
 
Per:  /s/ Tim Barry
SIGNED, SEALED AND DELIVERED by in the presence of:    
Tim Barry
CEO, President and Director
 /s/ D. Xuan
 
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
EXECUTIVE
 
 
 /s/ Brian Edgar
Witness

 David Xuan
Brian Edgar
Name

 
Address

 


 Controller
Occupation





